COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Terrell William Proctor dba T. W. Proctor and Associates and
                             PRECO v. Quality Signs, Inc.

Appellate case number:       01-15-00861-CV

Trial court case number:     2013-38503

Trial court:                 80th District Court of Harris County

        The brief of appellants Terrell William Proctor dba T. W. Proctor and Associates,
and PRECO initially was due to be filed in this Court on March 21, 2016. After we
granted appellants’ first motion to extend time, appellants’ brief was due to be filed on
April 20, 2016. On April 27, 2016, the Clerk of this Court notified appellants that they
had not filed a brief or a motion for an extension of time and the time to file their brief
had expired. Appellants responded with a second motion. The motion was granted and
the time to file appellants’ brief was extended to June 6, 2016. On June 6, 2016,
appellants filed a third motion, requesting a thirty-day extension. The time to file the brief
was extended to July 6, 2016, with no additional extensions. When they did not timely
file a brief, the Clerk of this Court again notified appellants that the time to file the brief
had expired and they must file a motion requesting an extension of time and their brief by
July 25, 2016. On July 25, 2016, appellants responded only with a fourth motion to
extend time, seeking an extension of “at least 7 days . . . after the Court considers [the]
Motion to Extend.” Appellee Quality Signs, Inc. has filed an objection to appellants’
motion. Appellant’s fourth motion to extend time is DENIED.

       Appellants’ brief is due to be filed with this Court no later than TEN DAYS
from the date of this order. No extensions will be granted. If appellants do not
timely file their brief as ordered, this appeal may be dismissed for want of
prosecution or failure to comply with an order of this Court. See TEX. R. APP. P.
38.8(a), 42.3(b), (c).
      It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually

Date: August 2, 2016